75 N.Y.2d 889 (1990)
In the Matter of Alderic Vaillancourt, Appellant,
v.
New York State Liquor Authority et al., Respondent.
Court of Appeals of the State of New York.
Decided March 27, 1990.
William P. Seamon and Richard E. Casagrande for appellant.
Robert Abrams, Attorney-General (Nancy Miller Lerner of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (153 AD2d 531).